        Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 JOHN DOE P.M.,

                        Plaintiff,                     Case No. 16-cv-2315-DDC
 v.


 UNITED STATES OF AMERICA, et al.,

                        Defendants.



                       PROPOSED FINDINGS OF FACT
            SUBMITTED BY DEFENDANT UNITED STATES OF AMERICA

       Comes now Defendant the United States of America, by and through the undersigned

counsel of the United States Department of Justice, on September 18, 2020, and provides the

Court with the “Proposed Findings of Fact Submitted by Defendant United States of America.”

As requested by the Court, the United States will file a separate legal memorandum.

                              PROPOSED FINDINGS OF FACT

           The United States submits the following proposed findings of fact.

A. Plaintiff’s physical and mental health problems before ever seeing Mark Wisner

       1. Plaintiff served on active duty in the United States Marine Corps from June 4, 2001 to

           June 3, 2005. See Pretrial Order, Dkt. No. 59, Stipulated Fact at p. 6, ¶ 2(b)(1).

       2. Upon release from active duty, Plaintiff served an additional four (4) years in the

           Marine Corps Reserves and was Honorably Discharged on June 5, 2008. See Pretrial

           Order, Dkt. No. 59, Stipulated Fact at p. 6, ¶ 2(b)(1).

       3. Plaintiff received a combined service connected disability rating of 60 percent on

           August 14, 2006, retroactive to June 4, 2005, for post traumatic stress disorder (30%),
Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 2 of 16




   nonepileptic seizures (20%), left rotator cuff tendonitis (10%), and degenerative

   arthritis, lumbosacral spine (10%). See USA Ex. 441.

4. On March 1, 2010, Plaintiff’s combined service connected disability rating increased

   to 80%, effective January 5, 2010, as a result of worsening of the following service

   connected conditions: degenerative arthritis, lumbosacral spine (rating increased from

   10% to 40%, effective January 5, 2010), and post traumatic stress disorder (rating

   increased from 30% to 50%, effective January 5, 2010). See USA Ex. 443.

5. On September 16, 2010, although Plaintiff’s combined service connected disability

   rating remained 80%, Plaintiff was granted entitlement to the 100% service connected

   disability rating (a program known as “individual unemployability”), effective April 7,

   2010, because Plaintiff’s service connected post traumatic stress disorder renders him

   unemployable. See USA Ex. 444; Rough Trial Tr. vol. 4, 164:10-20.

6. Plaintiff’s current combined service connected disability rating remains 80%, with

   compensation at a 100% rating under the “individual employability” program because

   of his service connected post traumatic stress disorder. See USA Ex. 444; Rough Trial

   Tr. vol. 4, 104:12-15, 201:6-8.

7. Plaintiff’s mother explained he has been a drug addict since 2006, and that his drug

   addiction has caused a long history of interpersonal conflicts that predate any of

   Plaintiff’s encounters with Mark Wisner. Rough Trial Tr., vol 2, 33:25 – 34:18.

8. Plaintiff’s mother also explained that her son’s drug addiction had resulted in multiple

   hospitalizations going back approximately 12 years, long before any encounter with

   Wisner. Rough Trial Tr., vol 2, 38:22 – 39:19.




                                         2
      Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 3 of 16




      9. Plaintiff had multiple psychotic crises requiring both inpatient and outpatient treatment

         throughout 2010, the year prior to his first appointment with Mr. Wisner. Rough Trial

         Tr., vol 2, 52:2 – 58:18.

      10. Plaintiff’s retained expert psychiatrist, Dr. Peterson, explained that prior to

         encountering Mr. Wisner, Plaintiff actively suffered extensively from PTSD, recurrent

         major depression, alcohol induced mood disorder, drug abuse, drug addiction, and

         hallucinations, all of which have plagued him since 2006. Rough Trial Tr., vol. 3,

         90:25 – 92:1.

B. Mark Wisner’s employment at the Leavenworth VA

      11. Mark Wisner was hired by the Department of Veterans Affairs (“VA”) in 2008 as a

         Physician Assistant (“PA”). See Pretrial Order, Dkt. No. 59, Stipulated Fact at p. 3, ¶

         2(a)(1).

      12. A PA at the VA is employed to administer basic medical care and screening to veteran

         patients. See generally, e.g., Pl.’s Ex. 59.

      13. A PA’s medical care and screening includes performing genital examinations when

         they are clinically indicated. See Rough Trial Tr. vol. 1, 52:17-20.

      14. A PA’s medical care and screening does not include sexually molesting or assaulting

         patients. See Rough Trial Tr. vol. 3, 114:23-25.

      15. The VA removed Wisner from patient care and placed him on Administrative Leave

         on May 19, 2014, following a report to the VA police that Wisner sexually assaulted a

         patient during an appointment. See Pretrial Order, Dkt. No. 59, Stipulated Fact at p. 3,

         ¶¶ 2(a)(2), 2(a)(3); USA Ex. 406 at WIS00034901 & WIS00034996.




                                               3
       Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 4 of 16




      16. Wisner remained on Administrative Leave until June 28, 2014, when he voluntarily

          retired from the VA based on his eligibility under the laws at that time. See Pretrial

          Order, Dkt No. 59, Stipulated Fact at p. 3, ¶ 2(a)(1).

C. Plaintiff’s claims are based solely upon Mark Wisner’s intentional sexual molestation

      17. An FTCA award cannot be made against an agency generally, only for the damage

          caused by a federal employee, and here the only such employee is Mark Wisner. 28

          U.S.C. § 1346(b).

      18. On March 17, 2015, Plaintiff filed an administrative claim with the Department of

          Veterans Affairs, wherein he stated that he was “subject to several intentional and/or

          negligent sexual advances, assaults, and comments by Mark Wisner, PA.” See SF-95

          (USA Ex. 400) at WIS00021301; Pretrial Order, Dkt. No. 59, Stipulated Fact at p. 8, ¶

          2(b)(22).

      19. Plaintiff’s administrative claim does not mention wrongful conduct by anyone other

          than Wisner. See SF-95 (USA Ex. 400).

      20. Plaintiff’s administrative claim does not mention negligent prescription by Wisner. See

          SF-95 (USA Ex. 400).

      21. Plaintiff has conceded that he is not asserting a separate claim for “Wisner’s

          prescription practices.” See Pl’s. Resp. to USA Mot. in Limine No. 2 (ECF No. 102)

          at 3.

      22. As this Court has ruled previously, there is no claim in this case by plaintiff for

          negligent hiring, negligent retention or negligent supervision of Mr. Wisner by other

          VA employees. Summary Judgment Order, January 6, 2020, Dkt. No. 73, at 10, 14.




                                                4
Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 5 of 16




23. On May 17, 2016, Plaintiff filed the instant lawsuit, wherein he alleged that Wisner

   “wrongfully subject[ed] Plaintiff to inappropriate sexual comments and inappropriate

   physical examinations.” See Cmpl. (Dkt. No. 1) ¶ 17.

24. Plaintiff filed the operative complaint on October 10, 2016, wherein he alleged that

   Wisner “conducted numerous genital examinations of Plaintiff without using medical

   gloves, repeatedly fondled John Doe P.M.’s genitals, and made inappropriate

   comments regarding John Doe P.M.’s penis.” See Sec. Am. Cmpl. (Dkt. No. 26) ¶ 19.

25. Wisner “sexually molested” Plaintiff. See Pretrial Order, Dkt. No. 59, Pl.’s Factual

   Contentions at p. 20, ¶ 3(a) (Pl.’s Factual Contentions).

26. Wisner “sexual[ly] exploit[ed]” Plaintiff. See Pretrial Order, Dkt. No. 59, p. 22, ¶ 3(a)

   (Pl.’s Factual Contentions).

27. Wisner “manipulated their mutual military service to disarm [Plaintiff] so [Wisner]

   could use the genital exams to satisfy himself.” See Pretrial Order, Dkt. No. 59, pp.

   21-22, ¶ 3(a) (Pl.’s Factual Contentions).

28. Wisner’s “degrading” touching of Plaintiff’s genitals was “consistent with [Wisner’s]

   predatory history” and Wisner’s “modus operandi.” See Pretrial Order, Dkt No. 59, p.

   19, ¶ 3(a) (Pl.’s Factual Contentions).

29. Plaintiff’s alleged harm manifested as a result of learning that Wisner’s touching of

   Plaintiff’s genitals was not medical care but rather sexual molestation and sexual abuse.

   See, e.g., Rough Trial Tr. vol. 2, 104:19-21, 116:7-13; Rough Trial Tr. vol. 3, 114:23-

   25; Rough Trial Tr. vol. 4, 89:25-90:6, 195:14-17.




                                         5
        Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 6 of 16




D. Wisner’s intentional sexual molestation of Plaintiff

       30. There is never a medical purpose to sexually molest a patient. See Leininger Rough

           Trial Tr. vol. 3 (Nicholson Testimony), 251:7-9. 1

       31. Sexually assaulting a patient is inconsistent with the practice of medicine. Rough Trial

           Tr. vol. 1, 198:11-13.

       32. There is never a medical purpose to sexually assault a patient. Rough Trial Tr. vol. 1,

           198:14-18; Leininger Rough Trial Tr. vol. 3 (Nicholson Testimony), 251:4-6.

       33. Sexual assault is not medical care. Rough Trial Tr. vol. 3, 114:23-25.

       34. Mark Wisner intentionally sexually assaulted Plaintiff. See Rough Trial Tr. vol. 4,

           165:24-166:4.

       35. Mark Wisner sexually assaulted Plaintiff each time he performed a genital exam, which

           was at all of Plaintiff’s appointments with Wisner at the VAMC, except the last

           appointment on April 19, 2014. Pretrial Order, Dkt. No. 59, Stipulated Facts at pp. 6-

           7, ¶¶ 2(b)(6), 2(b)(7), 2(b)(10); Rough Trial Tr. vol. 1, 86:15-19, 198:2-10; Rough Trial

           Tr. vol. 4, 173:8-10.

       36. Wisner first sexually assaulted Plaintiff on March 1, 2011, the date of Plaintiff’s first

           appointment with Wisner. See Pretrial Order, Dkt. No. 59, Stipulated Fact at p. 6, ¶

           2(b)(6); Rough Trial Tr. vol. 1, 198:2-10.




       1
         In the interest of efficiency, in lieu of presenting Jeffrey Nicholson again for live
testimony in this trial, the parties stipulated that the trial testimony of Jeffrey Nicholson from
July 8, 2020, in the trial of Leininger v. United States, No. 16-cv-2627 (D. Kan.), along with any
exhibits entered through his testimony, and any objections and rulings, applies equally to this
case. See Rough Trial Tr. vol. 5, 75:7-76:10 (Stipulation). For purposes of these proposed
findings of fact, the United States will cite to Mr. Nicholson’s testimony as follows: “Leininger
Rough Trial Tr. vol. 3 (Nicholson Testimony), [page]:[line].”
                                                 6
Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 7 of 16




37. Mark Wisner sexually assaulted Plaintiff when he performed “genital examinations”

   without wearing gloves. Rough Trial Tr. vol. 1, 198:2-10.

38. Mark Wisner did not wear gloves during any of the genital exams he performed on

   Plaintiff. See Rough Trial Tr. vol. 1, 87:2-9.

39. There is never a medical purpose for not wearing gloves during a genital examination.

   See Rough Trial Tr. vol. 1, 200:23-25; Leininger Rough Trial Tr. vol. 3 (Nicholson

   Testimony), 205:22-25 & 206:7-14.

40. Mark Wisner sexually assaulted Plaintiff by performing ungloved genital exams that

   were excessively long. Rough Trial Tr. vol. 1, 100:2-7, 198:2-10, 201:4-10.

41. All of the genital exams Mark Wisner performed on Plaintiff were ungloved and

   excessively long. Rough Trial Tr. vol. 1, 100:2-7, 201:1-13.

42. There was no medical purpose for the excessive length of Wisner’s genital exams of

   Plaintiff. Rough Trial Tr. vol. 1, 201:14-17.

43. Wisner cupped Plaintiff’s scrotum and used his thumb to stroke Plaintiff’s penis. See

   Rough Trial Tr. vol. 4, 136:21-137:11; OIG Memo. for the Record, Sept. 24, 2014

   (USA Ex. 406 at WIS00034943; Pl’s Ex. 17 at WIS00034943).

44. Cupping a patient’s scrotum or stroking a patient’s penis is not medical care. See

   Rough Trial Tr. vol. 3, 113:21-114:7.

45. Wisner’s genital examinations of Plaintiff did not serve a medical purpose, and instead

   were conducted to satisfy Wisner’s own sexual curiosities and pleasure. See, e.g.,

   Leininger Rough Trial Tr. vol. 3 (Nicholson Testimony), 187:6-23, 202:25-203:23, &

   205:9-13; OIG Memo. of Interview, Jan. 23, 2015 (USA Ex. 406 at WIS00034987-




                                         7
Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 8 of 16




   WIS00034988); OIG Memo. for the Record, Sept. 24, 2014 (USA Ex. 406 at

   WIS00034943; Pl’s Ex. 17 at WIS00034943); Rough Trial Tr. vol. 4, 137:12-19.

46. Wisner made unnecessary and inappropriate sexualized comments to Plaintiff during

   the exams regarding Plaintiff’s penis and the sexual satisfaction of Plaintiff’s sexual

   partner. Rough Trial Tr. vol. 1, 113:18-22.

47. Wisner’s unnecessary and inappropriate sexualized comments to Plaintiff during the

   exams regarding Plaintiff’s penis and the sexual satisfaction of Plaintiff’s sexual

   partner did not serve a medical purpose. Rough Trial Tr. vol. 1, 113:18-24, 201:18-

   202:14.

48. On or about August 15, 2014, the VA sent out a broadly-worded questionnaire to

   Wisner’s patients inquiring about genital examinations they received at the VA. See

   Rough Trial Tr. vol. 4, 173:25-174:3; USA Ex. 406 at WIS00034954.

49. Plaintiff first realized that Wisner had sexually assaulted him when he received the VA

   OIG letter in August of 2014. See Rough Trial Tr. vol. 3, 58:13-18; Rough Trial Tr.

   vol. 4, 173:25-174:3.

50. The first time Plaintiff decided to contact an attorney about Wisner’s conduct was also

   in August of 2014. See Rough Trial Tr. vol. 4, 174:4-:6.

51. On or about January 23, 2015, VA Office of Inspector General (“OIG”) Special Agent

   Kerry Baker and Lt. Detective Joshua Patzwald of the Leavenworth County, Kansas

   Sheriff’s Office, interviewed Wisner at Wisner’s residence, and Wisner indicated that

   he crossed the professional line and was excessive in providing purported genital

   examinations.    See OIG Memo. of Interview, Jan. 23, 2015 (USA Ex. 406 at

   WIS00034987).



                                         8
Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 9 of 16




52. On or about January 23, 2015, during an interview with OIG Special Agent Baker and

   Lt. Detective Patzwald, Wisner indicated that he knew that what he was doing to his

   patients was wrong and that he had no self-control. See OIG Memo. of Interview, Jan.

   23, 2015 (USA Ex. 406 at WIS00034987).

53. On or about January 23, 2015, during an interview with OIG Special Agent Baker and

   Lt. Detective Patzwald, Wisner indicated that he provided genital examinations to his

   patients to satisfy his own curiosity. See OIG Memo. of Interview, Jan. 23, 2015 (USA

   Ex. 406 at WIS00034987).

54. On or about January 23, 2015, during an interview with OIG Special Agent Baker and

   Lt. Detective Patzwald, Wisner indicated that all of his behavior was simply to satisfy

   his curiosity.   See OIG Memo. of Interview, Jan. 23, 2015 (USA Ex. 406 at

   WIS00034987).

55. On or about January 23, 2015, during an interview with OIG Special Agent Baker and

   Lt. Detective Patzwald, Wisner indicated that he performed genital “examinations” on

   his patients where they were not medically indicated or necessary, and that he did so

   for his own pleasure. See OIG Memo. of Interview, Jan. 23, 2015 (USA Ex. 406 at

   WIS00034988).

56. On or about January 23, 2015, during an interview with OIG Special Agent Baker and

   Lt. Detective Patzwald, Wisner acknowledged that he chose his victims, and that his

   victims were all attractive and of a similar body type. See OIG Memo. of Interview,

   Jan. 23, 2015 (USA Ex. 406 at WIS00034988).

57. Wisner admitted that he took active steps in order to avoid getting caught, specifically,

   he falsified medical records, including by failing to document multiple genital



                                         9
Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 10 of 16




   examinations.     See OIG Memo. of Interview, Jan. 23, 2015 (USA Ex. 406 at

   WIS00034987-89); KSBHA Consent Order (Pl.’s Ex. 129 ¶ 35); Sec. Am. Compl.

   (Dkt. No. 26) ¶ 32.

58. Wisner “intentionally chose not to document all of his patient encounters in an effort

   to avoid detection.” Pretrial Order, Dkt. No. 59, at p. 18, ¶ 3(a) (Pl.’s Factual

   Contentions).

59. On or about February 10, 2015, Wisner entered into a Consent Order with the Kansas

   State Board of Healing Arts wherein he surrendered his license to practice as a PA. See

   Pretrial Order, Dkt. No. 59, Stipulated Fact at p. 3, ¶ 2(a)(4); KSBHA Consent Order

   (Pl’s Ex. 129).

60. In the Consent Order filed on or about February 10, 2015, Wisner admitted that he

   “used his position as a Physician Assistant at the Dwight D. Eisenhower VA Medical

   Center in Leavenworth, Kansas to commit sexual battery crimes against veteran

   patients,” to include Plaintiff. See KSBHA Consent Order (Pl’s Ex. 129) ¶ 11; Sec.

   Am. Cmpl. (Dkt. No. 26) ¶ 29 (emphasis added).

61. In the Consent Order filed on or about February 10, 2015, Wisner admitted that he

   “repeatedly sexually assaulted” his patients, “had inappropriate sexual contact” with

   his patients, and “made inappropriate sexual comments” to his patients. See KSBHA

   Consent Order (Pl’s Ex. 129) ¶ 33); Sec. Am. Cmpl. (Dkt. No. 26) ¶ 32.

62. On or about September 24, 2014, Plaintiff gave a statement to OIG Special Agent Kerry

   Baker wherein Plaintiff stated that Wisner conducted genital exams without gloves.

   See OIG Memo. for the Record, Sept. 24, 2014 (USA Ex. 406 at WIS00034943; Pl’s

   Ex. 17 at WIS00034943).



                                        10
      Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 11 of 16




      63. On or about September 24, 2014, Plaintiff told Agent Baker that he did not believe

          Wisner conducted a true medical exam whatsoever. See OIG Memo. for the Record,

          Sept. 24, 2014 (USA Ex. 406 at WIS00034943; Pl’s Ex. 17 at WIS00034943).

      64. On or about September 24, 2014, Plaintiff told Agent Baker that he believes this was

          all for Wisner’s sexual gratification, referring to the genital exams. See OIG Memo.

          for the Record, Sept. 24, 2014 (USA Ex. 406 at WIS00034943; Pl’s Ex. 17 at

          WIS00034943); Rough Trial Tr. vol. 4, 137:12-19.

      65. In August 2017, a Leavenworth County Jury found Wisner guilty of aggravated

          criminal sodomy, aggravated sexual battery, and three other counts of sexual battery,

          stemming from Wisner’s treatment of veteran patients at the VAMC. See Pretrial

          Order, Dkt. No. 59, Stipulated Fact at p. 3, ¶ 2(a)(5); USA Ex. No. 406.

      66. As a result of the 2017 conviction, Wisner was sentenced to 15 years and seven months

          in prison, and he is currently imprisoned. See Pretrial Order, Dkt. No. 59, Stipulated

          Fact at p. 3, ¶ 2(a)(6).

E. Plaintiff’s current mental health condition does not demonstrate any harm from his
   interactions with Mark Wisner

      67. Plaintiff testified that he is now 17 months clean and sober, his longest period of

          sobriety since 2006. Rough Trial Tr., vol 4, 189:19 – 190:3

      68. Plaintiff, who since 2010 had been affirmed by the VA as 100 percent unemployable

          because of his service-connected mental health conditions, has been employed full-

          time since March 2019, earning $52,000 annually, supervising 300 call center

          employees and 12 direct reports. Rough Trial Tr., vol. 4, 159:16-160:8.

      69. Plaintiff testified that currently his mental health is the best that it has been in the last

          20 years. Rough Trial Tr. vol. 4, 190:1-3.

                                                 11
      Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 12 of 16




      70. Plaintiff testified that he came to this state of recovery by finally addressing the

          substance addiction that has plagued him for the past 15 years, and that he did so at the

          VA. Rough Trial Tr. vol. 4, 158:1-8.

F. Plaintiff has offered inconsistent testimony as to when he was allegedly harmed by
   Wisner’s actions

      71. Plaintiff’s mother, who testified first, claimed that Plaintiff was “getting better” in 2010

          and then everything fell apart after he encountered Wisner in 2011. Rough Trial Tr.

          vol. 2, 15:22 – 16:2.

      72. Plaintiff’s mother testified that Plaintiff declined rapidly from 2012 to 2014, and those

          were the worst years of her life because of it. Rough Trial Tr. vol. 2, 26:1-5.

      73. However, as the medical records showed, Plaintiff was far from “doing well” in 2010

          – he was in crisis throughout that year, and in September of 2010, the VA affirmed his

          claim that he was unemployable due to his PTSD symptoms. USA Ex. 444; Rough

          Trial Tr. vol. 4, 164:10-20.

      74. Plaintiff’s expert psychiatrist, Dr. Peterson, confirmed that, contrary to Plaintiff’s

          mother’s testimony, Plaintiff told him that he was doing well in the Spring of 2013,

          when he was earning a 3.87 GPA in college and made the Dean’s list. Rough Trial Tr.

          vol. 3, 74:13-21.

      75. Plaintiff himself testified that he didn’t know Mr. Wisner had acted in any way

          inappropriately during all of his appointments with him until August of 2014, when he

          received the letter from the OIG notifying him of its investigation. Rough Trial Tr. vol.

          4, 173:25 – 174:3.




                                                12
       Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 13 of 16




       76. Plaintiff felt no harm from his encounters with Wisner until August 2014, when he

          learned of Wisner’s crimes. Rough Trial Tr. vol. 4, 173:25 – 174:3; Rough Trial Tr.,

          vol., 3, 76:10 – 76:21.

G. Plaintiff’s claims for private health insurance and future medical care are belied by the
   evidence

       77. Plaintiff seeks a damages award that includes the cost of a lifetime of private healthcare

          treatment, notwithstanding that his own expert, Dr. Ward, explained that no healthcare

          is as good as that provided by the VA. Rough Trial Tr. vol. 4, 17:19-20.

       78. Dr. Peterson’s direct testimony and opinions were based on his review of records, his

          examination of Plaintiff on November 6, 2018, and summarized in his report dated

          March 20, 2019; he had no information regarding Plaintiff’s treatment and recovery

          since March, 2019. Rough Trial Tr., vol. 3, 72:13 – 73:7.

       79. Dr. Peterson was apparently so surprised to learn of Plaintiff’s 2019 treatment and

          recovery during his testimony on Day 2 of the trial, that he admitted during cross-

          examination on Day 3 of the trial that he had spoken to Plaintiff “last night,” i.e., in the

          middle of his testimony. Rough Trial Tr., vol. 3, 210:19 – 211:15.

       80. Plaintiff’s medical records and testimony confirm that he failed to identify, or even

          mention, any problems resulting from his encounters with Wisner, despite regular

          monthly psychotherapy therapy sessions beginning in 2013 until October 2017, more

          than 3 years after his last appointment with Wisner. Rough Trial Tr. vol. 4, 175:3-16.

       81. Plaintiff has sought no additional psychotherapy from anyone at the VA or elsewhere

          to address his mental health conditions since March of 2018. Rough Trial Tr. vol. 4,

          177:2-6.




                                                13
     Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 14 of 16




     82. The evidence shows that Plaintiff not only can go to the VA for treatment, he has gone

        back – many times for years after Wisner – without any evidence of adverse effects,

        and that VA treatment has helped him to control the afflictions that have plagued him

        for 15 years such that he is now the best he has been in 20 years. Rough Trial Tr. vol.

        4, 190:1-3.

     83. Plaintiff testified that despite multiple offers of therapy by the VA, he has not tried to

        reestablish with a therapist. Rough Trial Tr. vol. 4, 177:2-22.

     84. Plaintiff could obtain VA Choice coverage to allow him to see a private doctor, a

        program into which he was accepted in June 2015, however, he did not obtain the

        treatment. USA Ex. 436, p. 21985; Rough Trial Tr. vol. 4, 180:15-22.

     85. At trial, Plaintiff failed to present any testimony from the many healthcare providers,

        at the VA and several private facilities, who have treated him over the years to address

        whether he suffered an exacerbation of his disabling pre-existing mental health

        conditions.

//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//

                                              14
      Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 15 of 16




Dated: September 18, 2020
                                          Respectfully submitted,

                                          JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General

                                          JAMES G. TOUHEY, Jr.
                                          Director, Torts Branch

                                          CHRISTOPHER R. BENSON
                                          Assistant Director, Torts Branch

                                          s/ Sarah E. Haston
                                          ______________________________
                                          SARAH E. HASTON
                                          Counsel for Defendant United States
                                          Trial Attorney
                                          United States Department of Justice
                                          Civil Division, Torts Branch
                                          P.O. Box 888
                                          Washington, D.C. 20044-0888
                                          sarah.e.haston@usdoj.gov
                                          Tel/Fax: (202) 616-4233 / 5200




                                     15
       Case 2:16-cv-02315-DDC Document 118 Filed 09/18/20 Page 16 of 16




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020, the foregoing Proposed Findings of Fact

Submitted by Defendant United States of America was electronically filed with the clerk of the

court by using CM/ECF system which will send a notice of electronic filing to the following:

               J’Nan Kimak
               jck@hfmlegal.com

               Michael Kilgore
               msk@hfmlegal.com

               Daniel Thomas
               dat@hfmlegal.com

               Attorneys for Plaintiff


       I further certify that on this date the foregoing document and the notice of electronic

filing were mailed by first-class mail to the following non-ECF participants:

               Mark E. Wisner
               Defendant Pro Se
               KDOC # 0117741
               P.O. Box 546
               Norton, KS 67654-0546

                                                     s/ Sarah E. Haston
                                                     ______________________
                                                     SARAH E. HASTON
                                                     Counsel for Defendant United States




                                                16
